— In a matrimonial action, plaintiff husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Rohl, J.), entered June 1,1983, which, inter alia, directed him to pay for defendant wife $200 per week for maintenance for a period of three years or until defendant remarries, whichever event occurs first, $300 per week for child support, $11,000 in counsel fees, and a distributive award in the sum of $33,537, payable at the rate of $2,000 per month. By order of this court, dated February 29,1984, this matter was remitted to the Supreme Court, Suffolk County, for compliance with the provisions of section 236 (part B, subd 5, par g; subd 6, par b; subd 7, par b) of the Domestic Relations *792Law; and this appeal was held in abeyance in the interim (Hornbeck v Hornbeck, 99 AD2d 851). Special Term has filed its findings with this court.
Judgment affirmed, insofar as appealed from, with costs.
A review of the record before Special Term, as well as its findings with respect to the appropriate statutory guidelines, indicates that Special Term’s awards did not constitute an abuse of discretion (Domestic Relations Law, § 236, part B, subd 5, par g; subd 6, par b; subd 7, par b). Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.